Citation Nr: 1809663	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  13-35 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial compensable rating for erectile dysfunction associated with diabetes mellitus, type II.  

2.  Entitlement to service connection for a right shoulder disorder. 

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Koria B. Stanton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to January 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September and October 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  Jurisdiction of the Veteran's claims file was subsequently transferred to the RO in St. Louis, Missouri.  

In light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board finds that it is appropriate to recharacterize the claim as entitlement to service connection for an acquired psychiatric disorder, to include PTSD. 

In September 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  At such time, the undersigned held the record open for 60 days so that the Veteran could procure and submit additional evidence in support of the claim; however, none has been received to date.  

The issue of entitlement to service connection for a right shoulder disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's erectile dysfunction associated with diabetes mellitus, type II, is manifested by loss of erectile power without deformity of the penis.  

2.  Resolving all doubt in the Veteran's favor, he has a diagnosis of PTSD related to his in-service stressors involving fear of hostile military or terrorist activity and his depression was exacerbated by his military experiences. 


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for erectile dysfunction associated with diabetes mellitus, type II, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.14, 4.20, 4.27, 4.31, 4.115b, Diagnostic Code (DC) 7522 (2017). 

2.  The criteria for service connection for PTSD and depression have been met.  38 U.S.C. §§1110, 1131, 1154, 5107 (2012); 38 C.F.R. § 3.102, 3.303, 3.304 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

While the Veteran has identified outstanding VA treatment records from the Jefferson Barracks and John Cochran Divisions of the St. Louis VA Medical Center (VAMC) that have not been obtained, which will be discussed in detail herein, neither he nor his representative has alleged any deficiency with respect to VA's duties to notify or assist.  See Scott, supra (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Initial Rating Claim

The Veteran seeks a higher initial rating for erectile dysfunction associated with diabetes mellitus, type II, which has been evaluated as noncompensably disabling as of May 31, 2012.  Additionally, the Board observes that the September 2012 rating decision awarded special monthly compensation (SMC) based on "loss of use of a creative organ prostate" pursuant to 38 U.S.C. § 1114(k), effective May 31, 2012.  

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  All reasonable doubt will be resolved in the claimant's favor.  38 C.F.R. § 4.3.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Id.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability. 38 C.F.R. § 4.14. However, it is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath, supra.  

The Board notes that there is no specific DC for erectile dysfunction.  See generally 38 C.F.R. § 4.11b, Ratings of the Genitourinary System, DCs 7500-42.  When a Veteran is diagnosed with an unlisted disease, the condition must be rated under an analogous diagnostic code.  38 C.F.R. §§ 4.20, 4.27.  Here, the AOJ has rated the Veteran's erectile dysfunction under DC "7599-7522," which represents an unlisted genitourinary disability evaluated by analogy to penis deformity with loss of erectile power.  See 38 C.F.R. § 4.115b, DC 7522.  See generally 38 C.F.R. §§ 4.20, 4.27 (providing that unlisted disabilities requiring rating by analogy will be coded as the first two numbers of the most closely related body part and "99"). 

Pursuant to DC 7522, a 20 percent rating is warranted for deformity of the penis with the loss of erectile power.  This is the only schedular rating provided under this diagnostic code.  The Board notes that, in every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R § 4.31.  The Board further notes that no other schedular criteria are applicable to erectile dysfunction. 

As discussed above, the AOJ has separately awarded SMC based upon loss of use of a creative organ under 38 U.S.C. § 1114(k).  This compensation contemplates impotence, and may be awarded even if the Veteran can achieve erection and penetration with the use of medication.  See Veterans Benefits Administration (VBA) Adjudication Manual M21-1, Part III.iv.4I.2.b (Entitlement to SMC Associated with ED).  A separate rating under DC 7522 may only be awarded deformity of the penis with loss of erectile power.  See M21-1, Part III.iv.4.I.2.a (Deformity of the Penis with Loss of Erectile Power).  However, VBA has indicated that a compensable rating under D C7522 is not warranted in the absence of deformity, and instructs that such deformity be "evident."  Id. 

Thus, the record reflects that the Veteran has been awarded VA compensation for impotence regardless of whether his impotence is complete or whether medications or implantations allow some form of erection and penetration.  As such, any further compensation for erectile dysfunction alone, regardless of the severity, would constitute pyramiding that is prohibited under 38 C.F.R. § 4.14.  As such, the evidence must demonstrate "deformity of the penis" to warrant an additional schedular rating under DC 7522. 

The Veteran generally contends that a higher rating is warranted for his erectile dysfunction.  In this regard, at the September 2016 Board hearing, he testified that he believed his insulin was causing such disorder, and he was currently taking an oral supplement for such disability, but did not have a history of reoccurring symptomatic urinary tract or kidney infections.  He further testified that he did not have a physical deformity of the penis.  

At the September 2012 VA examination, the Veteran reported a history of intermittent erectile dysfunction, which began in 2007, and had progressed to complete erectile dysfunction without medication.  He further reported that 25 percent of the time, he is able to obtain, but not maintain, an erection without medication; and a100 percent of the time, he is able to obtain and maintain an erection with medication.  The examiner noted a diagnosis of erectile dysfunction.  However, upon physical examination, the Veteran's penis was normal.  

The Veteran's post-service VA treatment records are silent for any complaints or treatment referable to erectile dysfunction.  In this regard, while the Veteran reported receiving more recent VA treatment through the Jefferson Barracks and John Cochran Divisions of the St. Louis VAMC at the September 2016 Board hearing, and these records have not been obtained, he indicated such treatment was for his PTSD as opposed to his erectile dysfunction.  Furthermore, the Veteran has never reported that any medical provider described his penis as being deformed or otherwise abnormal.  Indeed, no reports by a medical provider which describe the Veteran's penis as being deformed or otherwise abnormal are shown in the available VA treatment records dated from May 2006 to September 2013.  Furthermore, as previously noted, the Veteran himself has reported that he did not have a deformity of the penis.  Accordingly, the Board finds that a remand for procurement of such records would serve no useful purpose.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  

Upon consideration of the evidence of record and the relevant laws and regulations, the Board finds that an initial compensable rating for the Veteran's erectile dysfunction associated with diabetes mellitus, type II, is not warranted.  In this regard, for the entire period, such disability is manifested by loss of erectile power without deformity of the penis.

Here, the Board places great probative weight on the September 2012 VA examination report which indicates that the Veteran's penis was normal, and the Veteran's own report at the September 2016 Board hearing that he did not have a physical deformity of the penis; as both the VA examiner and the Veteran are competent to describe visible aspects of the Veteran's penis.  

Furthermore, with respect to the Veteran's claims of an inability to obtain and maintain an erection without medication, such is already contemplated in his award of SMC for loss of use of a creative organ.  Therefore, the Board finds that the manifestations of the Veteran's erectile dysfunction does not result in a compensable rating under DC 7522.  

The Board has contemplated whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected erectile dysfunction associated with diabetes mellitus, type II; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted. 

The Board further finds that neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  
See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

The Board has also considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim for an initial compensable rating for his erectile dysfunction associated with diabetes mellitus, type II.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and his initial rating claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. §§ 4.3, 4.7. 

III.  Service Connection Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as psychoses, are presumed to have been incurred in service if manifested to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, as discussed below, as the Veteran does not have diagnoses of psychoses, service connection on a presumptive basis, to include based on a continuity of symptomatology, is not warranted.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  The evidence required to support the occurrence of an in-service stressor varies depending on whether the veteran was engaged in combat with the enemy.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C. § 1154(b); 38 C.F.R. § 3.304(f). 

Prior to July 13, 2010, VA had generally required that, where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

However, effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor. Specifically, the final rule amends 38 C.F.R. § 3.304 (f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of this amendment apply to applications for service connection for PTSD that are appealed to the Board on or after July 13, 2010, but have not yet been decided by such date, as is the case here.  75 Fed. Reg. 39,843  (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41 ,092  (July 15, 2010).

Once the claimed stressor has been verified, the veteran's personal exposure to the event may be implied by the evidence of record.  A veteran need not substantiate his actual presence during the stressor event; the fact that the Veteran was assigned to and stationed with a unit that was present while such an event occurred strongly suggests that he was, in fact, exposed to the stressor event.  See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).

The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the American Psychiatric Association's Diagnostic and Statistical Manual, Fifth Edition (DSM-5).  However, with respect to this provision, the Board notes that the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), is still applicable for claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308  (March 19, 2015).  Here, the Veteran's claim was certified in January 2015 and is therefore to be considered under the DSM-5.  However, the Secretary has specifically indicated that all diagnoses completed under DSM-IV may still be applied for any claims pending before the Board.  Id.  As the record contains evaluations performed in 2012 citing DSM-IV, the Board will consider the DSM-IV based assessments provided in the Veteran's record in reaching a decision regarding his claim for service connection for an acquired psychiatric disorder, to include PTSD.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.R.F. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

As an initial matter, the Board notes that the record reflects diagnoses of acquired psychiatric disorders of PTSD and depression.  In this regard, while the Veteran reported receiving more recent VA treatment for PTSD through the Jefferson Barracks and John Cochran Divisions of the St. Louis VAMC at the September 2016 Board hearing, and these records have not been obtained, there is no prejudice to him in the Board proceeding with a decision at this time as the Board herein grants the Veteran's claim. 

At the September 2016 Board hearing, the Veteran alleged that he has an acquired psychiatric disorder, to include PTSD, as a result of his military service.  In this regard, he claimed that, during service, when Saddam Hussein's sons were killed one particular night, he heard shooting the entire night that necessitated high alert throughout his sleeping area.  Here, the Veteran explained that he was staying in a tent and was required to sleep in full weaponry, to include a battle rattle helmet and vest, and was not allowed to leave his tent without his gear on or weapons.  Additionally, he testified that there were instances in which cars would drive by and toss live grenades over his compound wall; he took gunfire from enemy soldiers while participating in supply convoys outside of his base; and, on one instance, he had to stay with a broken down vehicle and a crowd started gathering, which made the situation tense.  As a result of such experiences, the Veteran indicates that he had problems sleeping; experienced nightmares and night sweats; and is constantly on high alert.  He further indicated that he did not report any of his symptoms of PTSD prior to January 2012 because of what he heard about medication making people worse, and was in denial.  Therefore, he alleges that service connection for an acquired psychiatric disorder is warranted.  

The Veteran's DD Form 214 reflects that he is the recipient of numerous awards and decorations, to include the Overseas Service Ribbon, Global War on Terrorism Expeditionary Medal, Global War on Terrorism Service Medal, National Defense Conduct Medal, Korea Defense Service Medal, and Kosovo Campaign Service Medal.  Additionally, the Veteran's military personnel records indicate that he served with the 4th Battalion, 27th FA Regiment of the 1st Armored Division Task Force during Operation Iraqi Freedom.  Given the foregoing, the AOJ acknowledged the Veteran's claimed stressors related to his fear of hostile military or terrorist activity in the October 2012 rating decision.  

The Veteran's service treatment records (STRs) are negative for any complaints, treatment, or diagnoses referable to an acquired psychiatric disorder, and his July 2005 separation examination reveals that a clinical psychiatric evaluation was normal.   

The Veteran's post-service VA treatment records reveal an assessment of PTSD in October 2010.  A January 2012 VA treatment notes an assessment of PTSD.  

Notably, a January 2012 VA treatment indicates that the Veteran was referred to the PTSD Clinic for further assessment of his symptoms by a staff psychologist.  Such record further indicates that the Veteran reported restless sleep, dreams related to his combat experiences, and physiological reactivity upon waking (i.e., heart racing, sweating, and striking out with fists).  Here, the VA staff psychologist noted that, during the evaluation, the Veteran reported experiencing a number of other symptoms consistent with a diagnosis of PTSD that interfered most prominently with his ability to connect with others and engage in social activities, and the Veteran endorsed various symptoms of depression which overlapped with his PTSD symptoms, although he denied experiencing a markedly depressed mood.  Additionally, the staff psychologist reported that the Veteran completed the PCL-M, a self-report screening instrument for PTSD symptoms with a score of 69, which indicated severe symptoms of PTSD. 

With respect to the Veteran's PTSD symptoms, the staff psychologist found that the Veteran was exposed to combat action during the course of his duties in Iraq; and the Veteran reported experiencing traumatic events that continued to both him.  Such distressing events included taking fire from enemy soldiers while participating in supply convoys outside the base and standing guard duty on base when grenades would be thrown over the fence.  Here, the staff psychologist noted that, in response to such events, the Veteran reported that he remembered anticipating that the worse would happen when he was on convoys as "[i]t puts fear in you." The staff psychologist further noted that, in addition to the Veteran's fear for his safety and the safety of those in his platoon, he reported feelings of regret and sorrow surrounding the deaths of members of his platoon that occurred both while he was in Iraq and after he was sent home.  

The staff psychologist further found that the Veteran reported a physiological reactivity in response to things that reminded him of his combat experiences (i.e., television broadcasts that involve news regarding war on the military); reported having intrusive thoughts regarding his military experiences; and reported having "sporadic" nightmares regarding his combat experiences.   

The staff psychologist also found that the Veteran reported significant difficulty sleeping; difficulties with irritability, anger outbursts, concentration; significant hypervigilance in public and private places as he is very alert and watchful when driving and in crowded areas; and an exaggerated startle response when exposed to unexpected noises. 

The staff psychologist concluded that the Veteran reported experiencing symptoms consistent with a diagnosis of PTSD.  Here, the staff psychologist explained that the Veteran reported mild re-experiencing symptoms (i.e., intrusive thoughts and memories, nightmares, emotional reactivity to trauma triggers), avoidance symptoms (i.e., avoiding thinking and talking about this combat experiences, emotional numbing), and moderate hyperarousal symptoms (i.e., difficulty sleeping, hypervigilance, irritability).  The staff psychologist further explained that the symptoms of the Veteran's depression included loss of interest, decreased motivation and energy, decreased appetite, isolation and detachment from others, and concentration difficulties.  Following the evaluation, the staff psychologist reported a diagnosis of PTSD and depressive disorder, not otherwise specified.  

Furthermore, a June 2012 VA treatment record reports that the Veteran participated in his eighth group session of Cognitive Processing Therapy (an evidence-based treatment for PTSD).  A July 2013 VA treatment record reveals that a PCL-C test was performed based on the Veteran's noncombat deployment in 2003; and such was positive.  Moreover, an August 2013 VA treatment record notes the Veteran's inability to come to terms emotionally with traumatic events as evidenced by his insomnia.  

The Veteran was afforded a VA examination in September 2012.  With respect to his PTSD symptoms, the VA examiner indicated that the Veteran reported  in-service stressors including taking fire from enemy soldiers while participating in supply convoys outside of the base; receiving grenade fire while on base in Baghdad; and "shooting all night" when Saddam Hussein's sons were killed that necessitated high alert on base and sleeping in full weaponry.  Here, the examiner determined that such in-service stressors were adequate to support a diagnosis of PTSD and were related to the Veteran's fear of hostile military or terrorist activity.  However, the examiner found that the Veteran's traumatic event was not persistently re-experienced, but made efforts to avoid thoughts, feelings, or conversations associated with the trauma; made efforts to avoid activities, places, or people that aroused recollections of the trauma; had a markedly diminished interest or participating in significant activities; had feelings of detachment or estrangement from others; experienced difficulty falling or staying asleep, irritability or outburst of anger, difficulty concentrating, and hypervigilance; and that the duration of the symptoms described above were more and/or less than one month. 

Overall, the VA examiner who conducted the September 2012 VA examination concluded that testing did not suggest a PTSD diagnosis, but rather, a diagnosis of major depression, recurrent, moderate.  She noted that differentiating the PTSD versus depression symptoms was difficult.  The examiner further observed that, while the Veteran was recently diagnosed with PTSD, she believed that such PTSD symptoms could be better accounted for by a diagnosis of depression.  Here, she explained that the Veteran did not persistently re-experience his traumatic events and rather had ruminative tendencies related to loss and sadness; and such symptom, as well as irritability, sleep disturbance, and detachment from others could be better accounted for by depression.  Additionally, the examiner indicated that the Veteran reported hypervigilance, but it was not at a diagnostic level for an anxiety disorder.   She further indicated that she took into consideration that the Veteran had not reported symptoms of PTSD prior to January 2012, which was unusual in terms of an expected trajectory of PTSD stemming from combat-related situations (which took place in the early 2000s).  Furthermore, with respect to the Veteran's depression, the examiner opined that, while it was less likely than not caused by his military experiences, it was more likely than not exacerbated by his military experiences.  

After considering the totality of the evidence of record, the Board finds that it is faced with a conflicting medical record as to whether the Veteran has a current diagnosis of PTSD related to his in-service stressors involving fear of hostile military or terrorist activity.  However, the Board further finds that the January 2012 VA staff psychologist's evaluation and diagnosis of PTSD to be more probative than the September 2012 VA examiner's evaluation.  In this regard, the January 2012 VA staff psychologist discussed the Veteran's claimed stressors upon which such PTSD diagnosis was based, and provided a thorough consideration of the diagnostic criteria governing the assignment of a diagnosis of PTSD in accordance with the DSM-IV.  Furthermore, the January 2012 VA staff psychologist differentiated which of the Veteran's psychiatric symptoms were referable to his PTSD, rather than his depressive disorder, not otherwise specified.  In contrast, the September 2012 VA examiner provided less support as to why she attributed the Veteran's symptomatology to depression.  Moreover, while the examiner rationalized that the Veteran had not reported symptoms of PTSD prior to January 2012, which was unusual in terms of an expected trajectory of PTSD stemming from combat-related situations, an October 2010 VA treatment record reveals an assessment of PTSD.  

The Board finds that, after weighing the positive and negative evidence, such evidence is in a state of equipoise as to whether the Veteran has a diagnosis of PTSD related to his in-service stressors involving fear of hostile military or terrorist activity.  In such situations, a decision is favorable to the appellant is mandated by 38 U.S.C. § 5107.  Accordingly, further evidentiary development is not necessary.  Cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose).  Therefore, when resolving the benefit of the doubt in favor of the Veteran, the Board finds that he has been diagnosed with PTSD due to stressors incurred during service.  Furthermore, the September 2012 VA examiner found that his depression was exacerbated by his military experiences and there is no opinion to the contrary.

Therefore, the Board resolves all doubt in the Veteran's favor and finds that he has a diagnosis of PTSD related to his in-service stressors involving fear of hostile military or terrorist activity and his depression was exacerbated by his military experiences.  Consequently, service connection for PTSD and depression is warranted.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra. 


ORDER

An initial compensable rating for erectile dysfunction associated with diabetes mellitus, type II, is denied.  

Service connection for PTSD and depression is granted. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

The Veteran contends that his current right shoulder disorder is related to an injury that occurred during his military service.  Specifically, he reported that, while in service in approximately 2004, following constant PT sessions, he began to notice pain in his shoulders, which became so severe that he was no longer able to participate in PT sessions, do push-ups, or any activities with his shoulders.   Subsequently, he at one point went to sick call where he was given Motrin and told to take it easy for approximately a week.  He further reported that he complained about his right shoulder disorder during his separation examination in that he told examiners that he was having neck pains and spasms.  In this regard, the Veteran explained that his neck problems may have been part of his shoulder disorder as he believes that such were a result of his shoulder injury; and his post-service physicians told him that because he favored his right shoulder, he was holding his neck a certain way, which lead to his neck problems.  The Veteran further explained that his post-service physicians told him that his right shoulder injury happened over a period of time as he worked as a cook while in service.  The Veteran stated that he continues to have shoulder pain in the same area where the injury occurred.  Therefore, he claims that service connection for a right shoulder disorder is warranted.

The Veteran's STRs are negative for complaints, treatment, or diagnoses referable to a right shoulder disorder; however, his November 1996 Report of Medical History indicates his report that he did not know whether he had/ever had arthritis, rheumatism, or bursitis.  Additionally, an August 1998 STR reveals the Veteran's complaints of pain in his neck and right arm, and an assessment of acute neck strain/neck spasm and right arm strain.  Such record further reveals that the Veteran was given medication and ice, and told to rest and not lift, run, or bend for two weeks.  Furthermore, an June 1998 STR notes the Veteran's complaint of pain, tingling, and tightness in his right forearm up to his shoulder.  Moreover, the Veteran's DD Form 214 confirms that his military occupational specialty was Food Service Operations.  

The Veteran's post-service VA treatment records reveal an assessment of right shoulder pain in September 2008.  A July 2009 VA treatment record notes an MRI report that shows: (1) moderate osteoarthritis in the right AC joint with hypertrophy causing mass-effect on the right supraspinatus musculotendinous junction; (2) narrowing of the right subacroial space; and (3) tendinopathy in the right supraspinatus tendon.  A June 2011 VA treatment record indicates a diagnosis of right shoulder AC arthritis, impingement, and supraspinatus tendinopathy.  Additionally, a November 2011 VA treatment record reveals an assessment of mild rotator cuff tendonitis and symptomatic AC joint arthrosis.  A July 2012 VA treatment record notes a diagnosis of right shoulder pain.  Such record further reveals that an X-ray report shows a large spur at the lateral end of the clavicle; and a MRI report shows: (1) moderate hypertrophy in the righacromioclaicular joint with mild indentation on the right supraspinatus musculotendinous junction; (2) tendinopathy in the right supraspinatus tendon, posteriorly, extending into the infraspinatus tendon; and (3) mild atrophy in the teres minor muscle.  An August 2012 VA treatment record indicates the Veteran's complaint of right shoulder pain, and an assessment of AC arthrosis.  A November 2012 VA treatment record reveals that the Veteran received a right shoulder AC joint cortisone injection.  Furthermore, a September 2013 VA treatment record notes that the Veteran underwent a right shoulder arthroscopy, subacromial.  Such record further notes a finding/diagnosis of rotator cuff tear; right shoulder pain; and AC joint arthritis, possible.  

In the instant case, the Board finds that, in light of the Veteran's VA treatment records showing a current diagnosis of a right shoulder disorder; lay statements from the Veteran regarding an in-service injury; confirmation of the Veteran's complaints of neck pain in-service; and the Veteran's report of a continuity of right shoulder symptomatology, a remand is necessary in order to afford the Veteran a VA examination so as to determine the nature and etiology of his right shoulder disorder.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an appropriate VA examination to determine the nature and etiology of his right shoulder disorder.  The record, to include a complete copy of this remand, must be made available to the examiner.  All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

(A) The examiner must identify all right shoulder disorders found to be present. 

(B) For each currently diagnosed right shoulder disorder, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disorder is related to the Veteran's active duty service, to include his complaints/treatment for pain in his neck and right arm and/or duties in Food Service Operations.  

The examiner should take into consideration all of the evidence of record, to include the STRs, post-service treatment records, and lay statements from the Veteran concerning his in-service shoulder injury, as well as his post-service symptomatology, accepted medical principles, and objective medical findings. 

All opinions expressed must be accompanied by supporting rationale. 

2.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


